department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-3567-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject special deduction under sec_833 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year issues what expenses are intended to be included in the calculation of the special deduction allowed to blue cross and blue shield organizations under sec_833 whether taxpayer has inappropriately included certain expenses in the calculation of the special deduction under sec_833 conclusion sec_1 section references are to the internal_revenue_code_of_1986 as amended and in effect during the taxable years at issue sec_833 provides that the expenses included in the calculation of the special deduction allowed by sec_833 are limited to expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims or the administration of cost-plus contracts additional factual development is needed to determine whether taxpayer ha sec_2 mischaracterized certain solicitation or investment_expenses as either claims adjustment or administrative expenses facts the facts as we understand them are as follows during the year year and year taxable years taxpayer was an existing_blue_cross_or_blue_shield_organization within the meaning of sec_833 as such taxpayer was entitled to a special deduction under sec_833 in calculating the special deduction for each year taxpayer included in expenses_incurred as defined in sec_833 the following expenses reported on it national association of insurance commissioners naic annual_statement total expenses_incurred for claims adjustment and administrative purposes as reported on line line column sec_2 and and reimbursements by uninsured accident and health_plans for claims adjustment and administrative purposes as reported on page line column sec_2 and for year only taxpayer reduced expenses_incurred by real_estate income as reported on page line column net of depreciaton on real_estate as reported on page line column you have concluded that for purposes of the special deduction expenses_incurred includes expenses related to the claims process but does not include expense related to the solicitation of new insureds and the management of investments thus you agree that taxpayer appropriately excluded from expenses_incurred amounts characterized on its annual_statement as expenses and reimbursements for solicitation and investment purposes as reported on page lines and column sec_2 and however you question whether taxpayer erroneously allocated certain expenses to claims adjustment or administrative purposes rather than to solicitation or investment purposes in this regard you note that taxpayer has included in claims adjustment or administrative expenses nearly all of its advertising salary equipment and printing expenses law and analysis sec_833 treats blue cross and blue shield organizations as stock property and casualty insurance_companies subject_to part ii of subchapter_l sec_833 allows a special deduction as determined under sec_833 sec_833 provides that the special deduction for any taxable_year is equal to the excess if any of a of the sum of i the claims incurred during the taxable_year and liabilities incurred during the taxable_year under cost-plus contracts and ii the expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims or in connection with the administration of cost-plus contracts over b the adjusted surplus as of the beginning of the taxable_year sec_833 limits the special deduction to taxable_income for the taxable_year determined without regard to the special deduction sec_833 clarifies that the special deduction applies only to health-related business sec_833 was added to the code by sec_1012 of the tax_reform_act_of_1986 the act as originally enacted and during the taxable years at issue sec_833 did not include specific rules for liabilities and expenses associated with cost-plus contracts subsequently however sec_1012 of the act was amended by section of the taxpayer_relief_act_of_1997 p l date to clarify that liabilities incurred during the taxable_year under cost-plus contracts are added to claims incurred under sec_833 and expenses_incurred during the taxable_year in connection with cost-plus contracts are added to expenses_incurred under sec_833 the cost-plus amendments are effective as if included in the act and therefore apply to the taxable years at issue see h_r conf_rep no 105th cong 1st sess in this case the service must determine what congress intended when it provided that a component of the special deduction is expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims or in connection with the administration of cost-plus contracts the service must also determine whether taxpayer’s characterization of claims adjustment and administrative expenses on page of the annual_statement is controlling for purposes of the special deduction calculation no treasury regulations have been issued under sec_833 and there is no specific guidance or case law on point on these special deduction issues accordingly they are issues of first impression that cost-plus contracts differ from traditional insurance products in the manner in which they are financed see tam for a discussion of characteristics common to cost-plus contracts are appropriate for technical_advice therefore we recommend that the examination_division seek technical_advice in this case case development hazards and other considerations we further recommend that the examination_division request a presubmission conference prior to the submission of a request for technical_advice in preparation for the presubmission conference we suggest that you pursue the following areas of factual development general allocation methodology -- it would be helpful to know how taxpayer allocated its expenses on page of its annual_statement in this regard you should determine the methodology of taxpayer’s allocations to claims adjustment and administrative expenses column sec_2 and versus soliciting and investment_expenses column sec_4 and eg by square footage of departments or by the nature of the expense advertising expense allocation -- of particular concern is the fact that taxpayer is allocating nearly all of its advertising expenses as claims adjustment and administrative expenses rather than investment_expenses you should determine how much of taxpayer’s business is attributable to new business versus renewals if possible you should also develop facts to demonstrate what portion of taxpayer’s advertising is focused on new business renewals or both in this inquiry we suggest that you look beyond taxpayer’s accounting_records to determine how taxpayer conducts its advertising activities for example television or magazine advertisements might suggest that the advertising is geared towards attracting new subscribers rather than renewals depending on their content and distribution brochures might be focused on both new subscribers and renewals claims versus cost-plus contracts -- since expenses_incurred for cost-plu sec_3 contracts are limited to administrative expenses it would be helpful to know what portion of taxpayer’s business relates to claims versus cost-plus contracts please call if you have any further questions deborah a butler assistant chief_counsel field service
